             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 1 of 23



     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 1
      Diane M. Doolittle (Bar No. 142046)
 2     dianedoolittle@quinnemanuel.com
       Margret M. Caruso (Bar No. 243473)
 3     margretcaruso@quinnemanuel.com
     555 Twin Dolphin Drive, 5th Floor
 4   Redwood Shores, California 94065-2139
 5   Telephone:     (650) 801-5000
     Facsimile:     (650) 801-5100
 6
     Attorneys for Plaintiffs Cruise LLC
 7   and GM Cruise Holdings LLC
 8   KIRKLAND & ELLIS LLP
 9    Dale Cendali (SBN 1969070)
       dale.cendali@kirkland.com
10   601 Lexington Avenue
     New York, New York 10022
11   Telephone:    (212) 446-4800
     Facsimile:    (212) 446-4900
12

13   KIRKLAND & ELLIS LLP
      Diana Torres (Bar No. 162284)
14    diana.torres@kirkland.com
     2049 Century Park East, Suite 3700
15   Los Angeles, California 90067
     Telephone:    (310) 552-4200
16

17   Attorneys for Plaintiff General Motors LLC

18                                UNITED STATES DISTRICT COURT

19                               NORTHERN DISTRICT OF CALIFORNIA
20   CRUISE LLC, a Delaware limited liability company,   CASE NO. 3:21-CV-05685
     GM CRUISE HOLDINGS LLC, a Delaware limited
21
     liability company, and GENERAL MOTORS LLC, a        COMPLAINT FOR FEDERAL
22   Delaware limited liability company,                 TRADEMARK INFRINGEMENT;
                                                         FALSE DESIGNATION OF ORIGIN;
23                 Plaintiffs,                           COMMON LAW TRADEMARK
                                                         INFRINGEMENT; AND UNFAIR
24          vs.                                          COMPETITION
25
     FORD MOTOR COMPANY, a Delaware                      JURY TRIAL DEMAND
26   corporation,

27                 Defendant.
28
                                                                       Case No. 3:21-CV-05685
               COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                             COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 2 of 23



 1           1.     Plaintiffs Cruise LLC and GM Cruise Holdings LLC (collectively, “Cruise”), along
 2   with their affiliated company, General Motors LLC (GM), bring this lawsuit to protect their
 3   longstanding rights in the CRUISE, SUPER CRUISE, and CRUISE-formative trademarks.
 4           2.     Cruise is a San Francisco-based company on the leading edge of the automated driving
 5   industry. Since its founding in 2013, Cruise has devoted itself to building a brand that the public
 6   associates with safe, smart, and environmentally responsible vehicles with automated driving
 7   technology, with the Cruise name serving as the core of its branding. GM uses the mark SUPER
 8   CRUISE in connection with its semi-autonomous automated driving technology, which has been
 9   available in Cadillac vehicles for several years. Both companies have registered trademarks and
10   multiple pending trademark applications for CRUISE or CRUISE-formative marks for related
11   products and services. No other company has the right to use these marks (the “CRUISE Marks”) in
12   the field of automated driving technology.
13           3.     In April 2021, fully aware of Cruise’s and GM’s rights in the CRUISE Marks, Ford
14   Motor Company (“Ford”) announced that it would rebrand a new, unreleased enhancement to its
15   existing Co-Pilot360 automated driving system as “BlueCruise.”1 Notably, less than one year ago,
16   Ford had announced this same enhancement under the name “Active Drive Assist.”2 Rather than
17   proceed with this technology as part of its existing Co-Pilot360 brand, however, Ford apparently
18   wanted to distance itself from Co-Pilot out of concern that recent safety issues involving another user
19   of the name “Pilot” in its brand would taint Ford’s reputation. So Ford chose “Cruise.”
20           4.     Ford knew exactly what it was doing. If Ford wanted to adopt a new, unique, brand, it
21   easily could have done so without using the word “Cruise,” as shown by Ford’s branding for the same
22   automated driving technology in their luxury car models: Ford branded this same enhancement to its
23   automated driving system in luxury models, such as the Lincoln, as the “ActiveGlide” feature.
24
        1
25         Ford Press Release, Ford’s ‘Mother of All Road Trips’ Tests BlueCruise Hands-Free Driving
     Ahead of Over-The-Air Push to F-150, Mustang Mach-E, Apr. 14, 2021,
26   https://media.ford.com/content/fordmedia/fna/us/en/news/2021/04/14/ford-mother-of-all-road-trips-
     bluecruise-hands-free-driving.html.
27       2
           Kyle Hyatt, Ford brings hands-free driving to F-150 and Mach-E with Active Drive Assist,
     ROAD SHOW BY CNET, Oct. 30, 2020, https://www.cnet.com/roadshow/news/ford-active-drive-
28   assist-hands-free-driving-mach-e-f-150/.
                                                      -2-                          Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 3 of 23



 1   However, Ford insists on using BlueCruise for certain flagship models even though the feature itself
 2   shares the same technology and capabilities as “ActiveGlide.” 3 Other automobile manufacturers have
 3   also formed new, unique brands for their automated driving technologies without using the word
 4   “Cruise.” For example, Hyundai uses SmartSense, Honda uses Nextride, Lexus uses CoDrive, Toyota
 5   uses Guardian, and Waymo uses the Waymo Driver. Ford’s decision to rebrand by using a core mark
 6   used by GM and Cruise will inevitably cause confusion between the parties, the affiliation, connection,
 7   or association between them, and/or the origin, sponsorship, or approval of their goods and services.
 8           5.     Cruise and GM do not file this lawsuit lightly. They quickly took action after Ford’s
 9   announcement to try to persuade Ford to rebrand its unreleased enhancement, but to no avail. The
10   parties engaged in protracted discussions, but Ford insisted on moving forward with the “BlueCruise”
11   name despite Cruise’s preexisting rights. The parties had agreed to multiple standstill agreements
12   while they negotiated.
13           6.     Because the negotiations were unsuccessful, Cruise and GM must act to protect their
14   rights, prevent consumer deception, and seek relief before Ford commits any further resources to
15   Ford’s unlawful “BlueCruise” name. Plaintiffs filed this lawsuit the first day after the latest standstill
16   agreement expired.
17                                               THE PARTIES
18           7.     Plaintiffs Cruise LLC and GM Cruise Holdings LLC are Delaware limited liability
19   companies both with their principal place of business at 333 Brannan Street, San Francisco, California
20   94107. Cruise LLC is a wholly-owned subsidiary of GM Cruise Holdings LLC, which has licensed
21   all its CRUISE trademark registrations to Cruise LLC.
22           8.     Plaintiff General Motors LLC is a Delaware limited liability company with its principal
23

24      3
          B. Braga, What is Lincoln ActiveGlide, and How Does It Work? JD Power, Jun. 23, 2021
25   https://www.jdpower.com/cars/shopping-guides/what-is-lincoln-activeglide-and-how-does-it-work;
     The Lincoln Motor Co., Lincoln Accelerates Brand Transformation; Plans To Deliver A Full
26   Portfolio Of Connected And Electrified Vehicles By 2030, Lincoln Media Center, Jun. 15, 2021,
     https://media.lincoln.com/content/lincolnmedia/lna/us/en/news/2021/06/16/lincoln-accelerates-
27   brand-transformation.html; Ford, Lincoln Accelerates Brand Transformation; Plans To Deliver A
     Full Portfolio Of Connected And Electrified Vehicles By 2030, Ford website, Jun. 16, 2021,
28   https://corporate.ford.com/articles/products/lincoln-accelerates-brand-transformation.html.
                                                       -3-                           Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 4 of 23



 1   place of business at 300 Renaissance Center, Detroit, Michigan 48265.
 2          9.      Ford Motor Company (“Ford”) is a Delaware corporation with its principal place of
 3   business at One American Road, Dearborn, Michigan 48126.
 4                                       JURISDICTION AND VENUE
 5          10.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121 (action arising under
 6   the Lanham Act); 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338(a) (act of Congress
 7   relating to trademarks).
 8          11.     This Court has supplemental jurisdiction over Cruise and GM’s state law claims
 9   pursuant to 28 U.S.C. §1367(a).
10          12.     This Court has personal jurisdiction over Ford because it has committed acts in this
11   District that give rise to all claims of infringement, false designation of origin, and unfair competition
12   asserted here and are likely to confuse residents of this District and cause injury here. In addition,
13   Ford has substantial, systematic, and continuous contacts with this District such that it may be
14   considered to reside here. Ford has regular and established places of business in the State of California
15   and in this District, and conducts business with customers residing in this District.
16          13.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b), at least because
17   a substantial part of the events or omissions giving rise to the claims occurred in this judicial district,
18   and because Ford has committed, and is likely to commit, acts of infringement, false designation of
19   origin, and unfair competition in this District and has a regular and established place of business in
20   this District. In addition, venue is proper because Cruise’s principal place of business is in this District
21   and Cruise will suffer harm in this District.
22                                               BACKGROUND
23                                               The Technology
24          14.     Automated driving technology is a highly sophisticated technology that allows cars to
25   perform operations without the intervention of a human being. Cars at various levels of automation
26   use sensors and software to perform aspects of the task of driving, such as steering, changing lanes,
27   accelerating, reacting to the speed of a leading car, and, in some cases, performing the entire driving
28   task in a defined environment. The technology is still in development, and different levels and
                                            -4-                      Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
                Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 5 of 23



 1   approaches are plainly apparent today. Some companies are combining features such as lane-keeping
 2   and lane-changing into advanced driver assistance suites that will increasingly move toward fully
 3   autonomous driving. Other companies are developing technologies that will not launch commercially
 4   until they are capable of fully autonomous driving in a defined environment.
 5           15.    Importantly, automated driving is not cruise control. Cruise control, which enables
 6   cars to maintain a speed set by the driver, or speed within a narrow range, has been available for
 7   decades.
 8                                          GM’s Super Cruise®
 9           16.    GM’s Super Cruise® system is a semi-autonomous driving feature that allows for
10   hands-free driving on over 200,000 miles of compatible divided highways. GM began developing its
11   automated semi-autonomous driving technology more than a decade ago. Using real-time cameras,
12   sensors and GPS, along with LiDAR precision map data, GM’s proprietary semi-autonomous
13   automated driving technology keeps the vehicle centered in the driving lane and at a safe distance from
14   surrounding vehicles. The technology automatically slows the vehicle down if it is heading into a
15   corner at too high a speed and then resumes the set speed on exit. Super Cruise® technology does all
16   this without hands on the wheel or feet on the pedals.
17           17.    GM’s Super Cruise® technology has been the subject of much positive publicity since
18   even before it was launched. As early as April 2012, GM began issuing press releases about its road-
19   testing efforts for its new semi-autonomous Super Cruise® automated driving technology. Through
20   Spring and Summer 2012, many industry media outlets reported on GM’s Super Cruise® technology,
21   such as Car and Driver, Motor Authority, Mashable Tech, and Slash Gear.4 In October 2013, Popular
22   Mechanics placed GM on its list of 10 Innovators Who Changed the World in 2013 because of its
23

24      4
           K.C. Colwell, Cadillac’s Super Cruise: Baby Steps Towards Autonomous Driving, CAR AND
     DRIVER, Apr. 20, 2012, https://www.caranddriver.com/news/a18734229/cadillacs-super-cruise-
25   baby-steps-towards-autonomous-driving/; John Voelcker, Cadillac to offer hands-off Super Cruise
     self-driving system… ‘very soon,’ June 13, 2020, MOTOR AUTHORITY,
26   https://www.motorauthority.com/news/1076922_cadillac-to-offer-hands-off-supercruise-driving-
     very-soon; Mashable Video, Cadillac Teases ‘Super Cruise’ Semi-Autonomous Car, April 21, 2012,
27   MASHABLE, https://mashable.com/2012/04/21/cadillac-super-cruise-car/; Chris Burns, Cadillac
     “driverless” tests underway, Apr. 20, 2012, SLASH GEAR, https://www.slashgear.com/cadillac-
28   driverless-tests-underway-20223901/; last accessed June 24, 2021.
                                                     -5-                         Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 6 of 23



 1   Super Cruise® technology, for which GM’s engineering team received a “Breakthrough Award.”5
 2   Called “one of the most advanced autonomous driver-assist features found on a production vehicle,”
 3   GM’s Super Cruise® semi-autonomous automated driving technology has been available on Cadillac
 4   brand cars since 2017, with a significant expansion to 22 other GM brands rolling out this model year
 5   and next.6
 6                                            The Origins of Cruise
 7           18.    Cruise is a San Francisco-based company with more than 1,800 employees. Its mission
 8   is to build all-electric, zero-emission, automated vehicles that will help save lives, reimagine cities,
 9   reduce carbon pollution, redefine time in transit, and restore freedom of movement for individuals.
10           19.    Cruise was founded in 2013 by Kyle Vogt to fulfill his lifelong dream of making cars
11   that could drive themselves. In 2004, Kyle competed in the DARPA Grand Challenge, a first of its
12   kind race through the desert to foster the development of automated vehicles. Since that time, Kyle
13   has become a pioneer in the automated vehicle industry.
14           20.    By March 2014, Cruise built its first physical implementation towards a fully
15   automated vehicle when it developed an automated driving system to fit in a car and test drove it on
16   the highway. After presenting the demo at Y Combinator, a seed funding provider for startups, Cruise
17   became Y Combinator’s first incubation in the hardware industry. By December 2015, Cruise was
18   testing automated driving systems in complex environments.
19           21.    In May 2016, a subsidiary of General Motors Company acquired Cruise based on the
20   progress the Cruise team had made in developing automated driving technology. The acquisition
21   made Cruise the only automated vehicle company with the ability to manufacture and produce fully
22   integrated cars at global scale. In June 2018, after attracting outside investors, Cruise transitioned to a
23
        5
24         Logan Ward, 10 Innovators Who Changed the World in 2013, POPULAR MECHANICS, Oct. 11,
     2013, at slide 3, https://www.popularmechanics.com/technology/g1315/10-innovators-who-changed-
25   the-world-in-2013/slide-3.
         6
           Viknesh Vijayenthiran, GM’s ‘Hyper Cruise’ trademark filing hints at fully autonomous driver-
26   assist feature, MOTOR AUTHORITY, Jan. 20, 2021,
     https://www.motorauthority.com/news/1130997_gm-s-hyper-cruise-trademark-filing-hints-at-fully-
27   autonomous-driver-assist-
     feature#:~:text=General%20Motors'%20Super%20Cruise%20is,the%20next%20stage%20in%20cap
28   ability.
                                                     -6-                           Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 7 of 23



 1   majority-owned subsidiary of General Motors Company, and remains so today.
 2          22.     Cruise has a fleet of automated vehicles based on GM’s Chevrolet Bolt platform and
 3   tests around the clock on public roads in San Francisco.7 Those vehicles navigate some of the most
 4   complex and unpredictable driving environments in the United States. Cruise vehicles encounter
 5   construction, cyclists, pedestrians, and six-way intersections over 40 times more frequently in San
 6   Francisco than they would in suburban environments. The Cruise vehicles continue to undergo safety
 7   testing and validation in preparation for scaled deployment.
 8                                            The Cruise Brand
 9          23.     With the backing of GM, Cruise has expended significant resources developing the
10   Cruise brand and associating it with best-in-class safety and technology. Both GM and Cruise believe
11   this is essential for the future of automated driving and the success of Cruise’s business. The
12   automated car industry is relatively new, and the public is only now becoming aware of the participants
13   in the field. Many people are still uncertain about the industry and the safety of automated vehicles.
14   Accordingly, from the beginning, Cruise has prioritized safety in its technology, business development
15   plans, and branding. Senior leadership and cross-functional teams collaborate on vehicle safety
16   research and validation at all engineering development stages. In addition to the billions of dollars
17   Cruise has invested in its automated driving technology and corresponding safety initiatives, Cruise
18   has devoted many millions of dollars to develop goodwill among the public and exhibit its firm
19   commitment to develop automated vehicles that are safe and reliable.
20          24.     In 2020 alone, for example, Cruise drove almost 1,000,000 miles as part of Cruise’s
21   effort to develop safe automated vehicles. The CRUISE mark is displayed prominently on the fleet of
22   140 autonomous vehicles that navigate Phoenix and San Francisco every day:
23

24

25

26

27
     7
      Cruise, Going driverless in San Francisco, available at
28   https://www.youtube.com/channel/UCP1rvCYiruh4SDHyPqcxlJw (last accessed July 6, 2021).
                                                     -7-                  Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 8 of 23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          25.     Cruise’s goodwill is also crucial for its ability to attract talented employees in the field.
12   Since 2013, Cruise has hired thousands of individuals to help it achieve its ambitious goals and
13   continue to make Cruise a distinctive and well-respected name in the industry.
14          26.     Cruise has focused not only on developing automated driving goods and services, but
15   also on using its technology for charity and community service projects Cruise has spearheaded. For
16   example, throughout the COVID-19 pandemic and related shelter-in-place orders, Cruise has devoted
17   vehicles from its fleet to deliver food for two Bay Area food banks. To date, Cruise has delivered over
18   1,000,000 meals to San Francisco residents in need. Building on this work, Cruise recently launched
19   the “Cruise for Good” campaign with an ongoing commitment to devote at least 1% of its vehicle fleet
20   to serving communities wherever Cruise is operating, partnering with local nonprofits and community
21   organizations to help those most in need.
22          27.     The CRUISE mark is also used in connection with the Cruise Origin, Cruise’s new
23   automated vehicle built from the ground up. On January 21, 2020, Cruise publicly unveiled the Cruise
24   Origin in front of a packed and excited crowd at its “Moving Beyond the Car” event in San Francisco:
25

26

27

28
                                            -8-                      Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 9 of 23



 1

 2

 3

 4

 5

 6

 7

 8
             28.    Cruise has received a substantial amount of positive publicity for its work and
 9
     leadership in the industry. For example, USA Today ran a story on November 5, 2018, highlighting
10
     how Kyle Vogt and Cruise “sped to the front of the autonomous car pack” through their latest work
11
     testing Cruise-branded cars on the streets of Phoenix and San Francisco.8
12

13

14

15

16

17

18

19

20

21

22
             29.    A Reuters article on October 15, 2020, highlighted the trust that Cruise has earned from
23
     local and state agencies, noting that in “[t]he race for driverless autonomous vehicles . . . Cruise
24
     became the first to receive a permit to test cars without anyone in them on the streets of
25

26

27      8
          Marco della Cava, GM, Honda are betting Cruise founder Kyle Vogt can lead the autonomous
     car pack, USA TODAY, Nov. 5, 2018, https://www.usatoday.com/story/money/2018/11/05/gm-
28   honda-cruise-founder-kyle-vogt/1819138002/.
                                                  -9-                          Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 10 of 23



 1           San Francisco . .”9
 2

 3

 4

 5

 6

 7

 8

 9

10           30.    An April 22, 2020 article in The Verge highlighted Cruise’s commitment to clean

11   energy, noting that Cruise is not only “one of the few autonomous vehicle companies to use only

12   electric cars in its fleet [but] is going a step further by committing to using only ‘100 percent renewable

13   energy’ to power its EVs.”10

14           31.    GM is proud of its association with Cruise and of their collective efforts to help build

15   a more sustainable and accessible world through the development of safe, automated, electric

16   transportation. Indeed, GM publicly touts Cruise milestones, such as its acquisition of Cruise and the

17   2020 reveal of the Cruise Origin vehicle.

18           32.    On January 19, 2021, Cruise, GM, and Microsoft announced they were partnering to

19   accelerate the commercialization of automated vehicles: “The companies will bring together their

20   software and hardware engineering excellence, cloud computing capabilities, manufacturing know-

21   how and partner ecosystem to transform transportation to create a safer, cleaner, and more accessible

22   world for everyone.”11

23
        9
           Jane Lanhee Lee, Driverless race steps up with Cruise allowed to drive empty in San
24   Francisco, REUTERS, Oct. 15, 2020, https://www.reuters.com/article/autonomous-cruise-san-
     francisco/driverless-race-steps-up-with-cruise-allowed-to-drive-empty-in-san-francisco-
25   idUSL1N2H0012.
         10
26          Andrew Hawkins, Cruise commits to using ‘100 percent renewable energy’ to power its self-
     driving taxis, THE VERGE, Apr. 22, 2020, https://www.theverge.com/2020/4/22/21231168/cruise-
27   gm-av-ev-renewable-energy-solar-taxis.
         11
            Press Release, Cruise and GM team up with Microsoft to commercialize self-driving vehicles,
28   news.microsoft.com, Jan. 19, 2021, https://news.microsoft.com/2021/01/19/CRUISE-AND-GM-
                                                      -10-                         Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 11 of 23



 1           33.     The announcement was quickly picked up in the news, including a Breaking News
 2   report on CNBC with the headline “Microsoft Invests in Cruise.”12
 3

 4

 5

 6

 7

 8

 9

10

11           34.     Forbes similarly reported on another partnership, calling Cruise one of “the leading
12   developers of autonomous ride services, vying with Alphabet’s Waymo and Amazon’s Zoox in the
13   robotaxi space.”13
14           35.     On June 4, 2021, Cruise became the first company to obtain a permit for passenger
15   transport in a driverless autonomous vehicle, issued by the California Public Utilities Commission.
16   As TechCrunch noted, “This permit is important — and Cruise is the first to land this particular one
17   [...] Driverless testing permits, in which a human operator is not behind the wheel, have become the
18   new milestone and a required step for companies that want to launch a commercial robotaxi or delivery
19   service in the state.”14
20
     TEAM-UP-WITH-MICROSOFT-TO-COMMERCIALIZE-SELF-DRIVING-VEHICLES/; see also
21   https://www.getcruise.com/news/cruise-and-gm-team-up-with-microsoft-to-commercialize-self-
     driving-vehicles (same).
22       12
            Michael Wayland, Microsoft is investing and partnering with GM’s Cruise on self-driving
     cars, CNBC, Jan. 19, 2021, https://www.cnbc.com/2021/01/19/microsoft-invests-partners-with-gms-
23   cruise-on-self-driving-cars.html; see also Sanjana Shivdas, Paul Lienert, Cruise, GM partner with
     Microsoft to ramp up self-driving vehicles, REUTERS, Jan. 19, 2021,
24   https://www.reuters.com/article/us-gm-microsoft-autonomous/cruise-gm-partner-with-microsoft-to-
     ramp-up-self-driving-vehicles-idUSKBN29O1MO.
25
         13
            Alan Ohnsman, “Robotaxis From GM-Backed Cruise Are Heading To Dubai,” FORBES, April
26   12, 2021, https://www.forbes.com/sites/alanohnsman/2021/04/12/robotaxis-from-gm-backed-cruise-
     are-heading-to-dubai/?sh=5edb81926716.
27       14
            Kirsten Korosec, “Cruise can now give passengers rides in driverless cars in California,”
     TECHCRUNCH, June 4, 2021, https://techcrunch.com/2021/06/04/cruise-can-now-give-passengers-
28   rides-in-driverless-cars-in-california/.
                                                      -11-                           Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 12 of 23



 1                              GM and Cruise’s CRUISE-Formative Marks
 2          36.     Together, GM and Cruise have developed a family of marks based on CRUISE in
 3   connection with automated driving technologies.
 4          37.     Among its intellectual property rights, Cruise owns Federal Trademark Registration
 5   No. 6,008,158 for CRUISE (the “CRUISE Registration”). The CRUISE Registration was filed on
 6   April 22, 2016, and registered on the principal register on March 10, 2020. General Motors LLC was
 7   the original applicant of the mark and assigned its entire interest to GM Cruise Holdings LLC on
 8   February 4, 2020. Cruise owns Federal Trademark Registration No. 6412962 for CRUISE FOR
 9   GOOD in connection with charitable services, namely, transportation and delivery services by road.
10   The CRUISE FOR GOOD Registration issued on July 06, 2021.
11          38.     Cruise also owns Federal Trademark Application No. 88430266 for CRUISE (the
12   “CRUISE Application”) in connection with a host of additional goods and services, including
13   autonomous land vehicles, computer software for automated driving, LiDAR, laser object detectors
14   on vehicles, vehicle sensors, safety and driving assistant systems comprised of sensors for determining
15   position, velocity, direction, and acceleration of land vehicles, navigational instruments for vehicles,
16   vehicle detection equipment in the nature of monitoring devices for vehicles, passenger transport, ride
17   sharing, package delivery, and more. The PTO issued a notice of allowance on January 19, 2021.
18          39.     Cruise also owns federal trademark applications for additional marks in the CRUISE
19   family, including:
20                  a.      CRUISE AV (Application 88783423 was filed February 3, 2020, and the PTO
21   issued a notice of allowance on July 28, 2020),
22                  b.      CRUISE FUTUREWORKS (Application 88830166 was filed March 11, 2020,
23   and the PTO issued a notice of allowance on July 21, 2020), and
24                  c.      CRUISE ORIGIN (Application 88789217 was filed February 7, 2020, and the
25   PTO issued a notice of allowance on August 4, 2020).
26          40.     GM owns Federal Trademark Registration No. 5387518 for SUPER CRUISE, which
27   lists computer software, cameras, ultrasonic sensors, global positioning systems, and radar object
28   detectors for the semi-autonomous driving of motor vehicles. The SUPER CRUISE Registration was
                                            -12-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
                Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 13 of 23



 1   filed on June 20, 2016, and registered on the principal register on January 23, 2018.
 2          41.      GM owns Federal Trademark Application No. 88331376 for SUPER CRUISE in
 3   connection with electronic speed and steering control systems for facilitating the semi-autonomous
 4   driving of a motor land vehicle. The application was filed on March 8, 2019, and was published on
 5   December 31, 2019.
 6          42.      GM owns Federal Trademark Application No. 88125202 for ULTRA CRUISE in
 7   connection with computer software and hardware used for the semi-autonomous driving of motor
 8   vehicles, including cameras, ultrasonic sensors, global positioning systems, and radar object detectors.
 9   The application was filed on September 20, 2018, and the PTO issued a notice of allowance on August
10   6, 2019.
11          43.      GM owns Federal Trademark Application No. 88803548 for DYNACRUISE in
12   connection with recorded vehicle integration software, including software to process voice commands,
13   enable hands-free use of a mobile phone, and enable communication between vehicles and connected
14   devices. The application was filed February 20, 2020, and the PTO issued a notice of allowance on
15   February 9, 2021.
16          44.      GM owns Federal Trademark Application No. 90463840 for HYPER CRUISE in
17   connection with electronic speed and steering control systems for facilitating the autonomous driving
18   of a motor land vehicle. The application was filed on January 13, 2021.
19          45.      In addition to these registrations and applications, Cruise has strong common law rights
20   in the CRUISE mark, which it has used consistently for several years. GM, similarly, has strong
21   common law rights in the SUPER CRUISE mark, which it has used consistently for several years.
22                          Ford’s Willful Infringement and Unfair Competition
23          46.      Ford has no rights in any CRUISE-formative mark.
24          47.      Nor has Ford demonstrated the same leadership in automated driving technology as its
25   rival GM has, and it has nothing close to the technology developed by Cruise.
26          48.      On April 14, 2021, Ford announced that it “will begin offering its new BlueCruise
27   hands-free highway driving system to customers” later this year. Describing that technology as an
28   “evolution of Ford Co-Pilot360 Technology,” Ford announced that the BlueCruise system will be
                                            -13-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 14 of 23



 1   made available through “over-the-air software updates” for certain models “equipped with the
 2   available Ford Co-Pilot360™ Active 2.0 Prep Package,” that “[t]he feature allows a driver to operate
 3   truly hands-free on prequalified sections of divided highways called Hands-Free Blue Zones” that are
 4   in the “Ford GPS mapping system,” and that it is “targeting to sell more than 100,000 vehicles
 5   equipped with BlueCruise in the first year.” 15
 6           49.    Ford’s sudden rebranding has not been lost on the automotive and tech media. As
 7   Motor Trend commented, “Ford’s forthcoming Level 2 hands-free driver assist system is abandoning
 8   the Active Drive Assist moniker in favor of something with a little more flair. Meet BlueCruise, the
 9   Blue Oval’s answer to similar Level 2 setups from the likes of Tesla (Autopilot) and General Motors
10   (Super Cruise).”16 Ars Technica similarly compared Ford’s “BlueCruise” technology to “General
11   Motors’ highly rated Super Cruise system,” noting that it was “[o]riginally known as Active Drive
12   Assist, [and] renamed BlueCruise.”17 Motor1.com commented on “Ford’s curiously named
13   BlueCruise” in comparing it to Tesla’s Autopilot and GM’s Super Cruise.18 While Ford may have a
14   story to tell about why it chose to change the name of its technology to one that includes “Cruise,” that
15   story in this context will ring hollow. Indeed, Ford may contend it chose the word “Cruise” to create
16   an association with safety, but the association between “Cruise” and safety has been built by Cruise
17   and GM.
18           50.    Moreover, early press reports suggest that Ford’s system is less advanced than other
19   automated driving systems currently available, such as Super Cruise. While it remains to be seen
20   exactly how sophisticated (or not) Ford’s unreleased technology actually is, by Ford’s own description,
21
        15
22          Ford Press Release, Ford’s ‘Mother of All Road Trips’ Tests BlueCruise Hands-Free Driving
     Ahead of Over-The-Air Push to F-150, Mustang Mach-E, April 14, 2021,
23   https://media.ford.com/content/fordmedia/fna/us/en/news/2021/04/14/ford-mother-of-all-road-trips-
     bluecruise-hands-free-driving.html.
24       16
            Greg Fink, Ford's BlueCruise Has Autopilot and Super Cruise in Its Crosshairs, MOTOR
     TREND, April 14, 2021, https://www.motortrend.com/news/ford-bluecruise-level-2-driver-assist/.
25
         17
            Jonathan M. Gitlin, Ford’s hands-free answer to GM’s Super Cruise is called BlueCruise, ARS
26   TECHNICA, April 14, 2021, https://arstechnica.com/cars/2021/04/ford-will-roll-out-bluecruise-hands-
     free-driving-software-in-q3-2021/.
27       18
            Christopher Smith, Autopilot Vs Super Cruise Vs BlueCruise: How Do They Compare?
     MOTOR1, April 20, 2021, https://www.motor1.com/news/501075/autopilot-super-cruise-bluecruise-
28   comparison/.
                                                     -14-                          Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 15 of 23



 1   “BlueCruise” is far less advanced than Cruise’s technology and thus likely to yield an inferior
 2   consumer experience, with the potential for comfort and safety issues. Any negative association
 3   created by Ford’s “BlueCruise” would irreparably damage Cruise and GM’s hard-earned reputations
 4   and goodwill.
 5          51.      On information and belief, Ford intends to deliver its BlueCruise software and vehicles
 6   equipped with that software to people who live and drive in this District, as well as elsewhere around
 7   the country.
 8          52.      Ford does not have the permission or consent of Cruise or GM to use “BlueCruise,”
 9   and Ford has no corporate relationship, affiliation, or sponsorship with Cruise or GM.
10          53.      Ford’s use of “BlueCruise” in connection with computer software for automated
11   driving in motor vehicles is likely to cause confusion, mistake, or to deceive, as to the affiliation,
12   connection, or association between Ford and both GM and Cruise and/or the origin, sponsorship, or
13   approval of the parties’ goods and services. Ford’s use will harm GM and Cruise, which have no
14   power to monitor or affect the quality, safety, or marketing of “BlueCruise.”
15          54.      Cruise and GM sought to resolve this issue without litigation, to no avail. Ford insisted
16   that it will move forward with the “BlueCruise” name, despite being in a position to change the name
17   of its as-yet unreleased software before it has even begun to market it on a broad scale, including by
18   keeping or modifying its existing name, and despite certain confusion as the parties grow their
19   respective businesses using their confusingly similar marks.
20                                       FIRST CLAIM FOR RELIEF
21                                    (Federal Trademark Infringement)
22                                             (15 U.S.C. § 1114)
23          55.      Cruise and GM incorporate and reallege paragraphs 1 through 54 of this Complaint.
24          56.      Cruise owns Federal Trademark Registration No. 6008158 for the word CRUISE,
25   which was filed on April 22, 2016, and registered on the principal register on March 10, 2020.
26          57.      Cruise, with GM’s support, has invested substantial resources in developing goodwill
27   in connection with the CRUISE Registration, including tens of millions of dollars on marketing and
28   branding efforts, continuously using the mark in association with publicly testing vehicles for several
                                            -15-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 16 of 23



 1   million miles, and announcing the Cruise Origin automated vehicle and associated plans to use that
 2   vehicle in cities around the world.
 3           58.    GM owns Federal Trademark Registration No. 5387518 for SUPER CRUISE, which
 4   was filed on June 20, 2016, and registered on the principal register on January 23, 2018. While
 5   automated driving technology is relatively new, GM has been at the forefront of its development, and
 6   its SUPER CRUISE technology is well known and unrivaled among the major (and not-so-major)
 7   automobile manufacturers. Indeed, the tech and automotive industry press alike have lauded GM’s
 8   Super Cruise technology, comparing it favorably time and again to that of others.19 In other words,
 9   GM’s SUPER CRUISE mark is strong, and the technology for which it is used is very highly regarded.
10           59.    Ford’s use of “BlueCruise” in connection with a “hands-free highway driving system”
11   is confusingly similar to the CRUISE family of marks developed and used by Cruise and GM—and a
12   brazen attempt to trade on their goodwill.
13           60.    Ford does not have the consent or permission of Cruise or GM to use “BlueCruise.”
14   Ford’s use of “BlueCruise” in connection with computer software for hands-free driving assistance in
15   motor vehicles is likely to cause confusion and a mistaken belief that Cruise and Ford are related
16   and/or that Ford’s technology is related to or comes from the same source as Cruise’s and GM’s. This
17   is likely to harm Cruise and GM, which have no ability to monitor or affect the quality, safety, or
18   marketing of Ford’s “BlueCruise.”
19           61.    Prior to Ford’s first use of “BlueCruise,” it was aware of both GM’s Super Cruise®
20   technology and of Cruise’s business and the CRUISE brand, and had either actual notice and
21   knowledge, or constructive notice, of Cruise and GM’s trademark registrations and applications.
22           62.    Cruise and GM are informed and believe, and on that basis allege, that Ford’s
23   infringement of their registered trademarks as described herein has been and continues to be
24   intentional, willful, and without regard to Cruise and GM’s rights.
25
        19
           Scott Evans, Cadillac Super Cruise Review: Better Than Tesla’s Autopilot,” MOTOR TREND,
26   February 9, 2021, available at https://www.motortrend.com/cars/cadillac/escalade/2021/cadillac-
     super-cruise-is-as-good-or-better-than-tesla-autopilot/; Michael Wayland, “Tesla’s Autopilot a
27   ‘distant second’ to GM’s Super Cruise system in Consumer Reports testing, CNBC, October 28,
     2020, available at https://www.cnbc.com/2020/10/28/gms-super-cruise-tops-teslas-autopilot-in-
28   consumer-reports-testing.html, last accessed June 24, 2021.
                                                      -16-                         Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 17 of 23



 1          63.      As a direct and proximate result of these acts by Ford, Cruise and GM are likely to be
 2   damaged and suffer damages in an amount to be proved at trial.
 3          64.      Ford has refused to cease its infringing conduct, and on information and belief, it will
 4   continue unless enjoined. Without immediate injunctive relief, Ford’s use is likely to cause irreparable
 5   harm to Cruise, GM, and their related CRUISE and Super Cruise® brands. Cruise and GM have no
 6   adequate remedy at law to compensate them for the loss of business reputation, customers, market
 7   position, and goodwill, and confusion likely to flow from Ford’s infringing activities. Cruise and GM
 8   are entitled to an injunction against Ford’s continuing infringement as well as enhanced damages.
 9                                     SECOND CLAIM FOR RELIEF
10                (Unfair Competition, False Endorsement, and False Designation of Origin)
11                                             (15 U.S.C. § 1125)
12          65.      Cruise and GM incorporate and reallege paragraphs 1 through 54 of this Complaint.
13          66.      Cruise and GM own the CRUISE and SUPER CRUISE marks, respectively, which
14   they use in connection with automated driving technology, products, and services. In addition to their
15   registered marks, Cruise and GM have strong, valid common law rights in CRUISE and SUPER
16   CRUISE through their consistent, nationwide uses of those marks in connection with automated
17   driving technology since long before Ford decided to rebrand its still unreleased “Active Drive Assist”
18   technology as “BlueCruise.”
19          67.      Ford’s use of “BlueCruise” in connection with computer software for hands-free
20   driving assistance in motor vehicles infringes Cruise and GM’s common law rights, and is likely to
21   cause confusion and a mistaken belief as to the affiliation, connection, or association between Ford
22   and both Cruise and GM, and/or the origin, sponsorship, or approval of the parties’ goods and services.
23          68.      Cruise and GM are informed and believe, and on that basis allege, that Ford’s
24   infringement of their trademark rights and its attempt to create confusion as to source, affiliation, and
25   sponsorship as described herein have been and continue to be intentional, willful, and without regard
26   to Cruise and GM’s rights.
27          69.      As a direct and proximate result of these acts by Ford, Cruise and GM are likely to
28   suffer damages in an amount to be proved at trial.
                                            -17-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 18 of 23



 1          70.     Ford has refused to cease its infringing conduct, and on information and belief, it will
 2   continue unless enjoined. Without immediate injunctive relief, Ford’s use is likely to cause irreparable
 3   harm to Cruise, GM, and their related CRUISE and Super Cruise® brands. Cruise and GM have no
 4   adequate remedy at law to compensate them for the loss of business reputation, customers, market
 5   position, and goodwill, and confusion likely to flow from Ford’s infringing activities. Cruise and GM
 6   are entitled to an injunction against Ford’s continuing infringement of the CRUISE mark as well as
 7   enhanced damages.
 8                                     THIRD CLAIM FOR RELIEF
 9                                (Common Law Trademark Infringement)
10          71.     Cruise and GM incorporate and reallege paragraphs 1 through 54 of this Complaint.
11          72.     Cruise and GM have prior, protectable rights in the CRUISE and SUPER CRUISE
12   marks, respectively.
13          73.     Ford has infringed Cruise and GM’s trademark rights by using the “BlueCruise” name
14   for its self-driving software and system.
15          74.     Ford’s use of “BlueCruise” in connection with computer software for hands-free
16   driving assistance in motor vehicles is likely to cause confusion and a mistaken belief as to the
17   affiliation, connection, or association between Ford and both Cruise and GM, and/or the origin,
18   sponsorship, or approval of the parties’ goods and services.
19          75.     Cruise and GM are informed and believe, and on that basis allege, that Ford’s
20   infringement of their trademark rights as described herein has been and continues to be intentional,
21   willful, and without regard to Cruise and GM’s rights.
22          76.     As a direct and proximate result of these acts by Ford, Cruise and GM are likely to
23   suffer damages in an amount to be proved at trial.
24          77.     Ford has refused to cease its infringing conduct, and on information and belief, it will
25   continue unless enjoined. Without immediate injunctive relief, Ford’s use is likely to cause irreparable
26   harm to Cruise, GM, and their related CRUISE and Super Cruise® brands. Cruise and GM have no
27   adequate remedy at law to compensate for the loss of business reputation, customers, market position,
28   and goodwill, and confusion likely to flow from Ford’s infringing activities. Cruise and GM are
                                            -18-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 19 of 23



 1   entitled to an injunction against Ford’s continuing infringement as well as punitive damages.
 2                                    FOURTH CLAIM FOR RELIEF
 3                                            (Unfair Competition)
 4                       (California Business and Professions Code § 17200, et seq.)
 5          78.     Cruise and GM incorporate and reallege paragraphs 1 through 54 of this Complaint.
 6          79.     Cruise has protectable rights in the CRUISE mark that are prior to those of Ford.
 7          80.     GM has protectable rights in the SUPER CRUISE mark that are prior to those of Ford.
 8          81.     No other company has the right to use CRUISE or any CRUISE-formative mark in the
 9   field of automated driving technology.
10          82.     Ford has infringed Cruise and GM’s trademark rights by using the “BlueCruise” name
11   for its automated driving software and system.
12          83.     Ford’s use of “BlueCruise” in connection with computer software for hands-free
13   driving assistance in motor vehicles is likely to cause confusion, mistake, or to deceive, as to the
14   affiliation, connection, or association between Ford and both Cruise and GM, and/or the origin,
15   sponsorship, or approval of the parties’ goods and services.
16          84.     These acts by Ford are unlawful.
17          85.     Cruise and GM are informed and believe, and on that basis allege, that Ford’s
18   infringement of their trademark rights and Ford’s efforts to create confusion as to source, affiliation,
19   and sponsorship as described herein have been and continue to be intentional, willful, and without
20   regard to Cruise’s rights.
21          86.     As a direct and proximate result of these acts by Ford, Cruise and GM are likely to
22   suffer damages in an amount to be proved at trial.
23          87.     Ford has refused to cease its unfair conduct, and on information and belief, it will
24   continue unless enjoined. Without immediate injunctive relief, Ford’s use is likely to cause irreparable
25   harm to Cruise, GM and their related CRUISE and Super Cruise® brands. Cruise and GM have no
26   adequate remedy at law to compensate for the loss of business reputation, customers, market position,
27   and goodwill, and confusion likely to flow from Ford’s unlawful activities. Cruise and GM are entitled
28   to an injunction against Ford’s continuing unfair use of the CRUISE mark.
                                            -19-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 20 of 23



 1           88.    Ford should be required to restore to Cruise and GM any and all profits it earns as a
 2   result of its unlawful actions, or provide Cruise and GM with any other restitutionary relief that the
 3   Court deems appropriate.
 4                                          PRAYER FOR RELIEF
 5           WHEREFORE, Cruise and GM pray for relief, as follows:
 6           A.     A judgment that Ford:
 7                  (i)     has infringed Cruise’s and GM’s federal and common law trademark rights;
 8                  (ii)    is unfairly competing with Cruise and GM, and has been unjustly enriched;
 9                  (iii)   has acted willfully and with malice, oppression, and/or fraud;
10           B.     An order and judgment preliminarily and permanently enjoining Ford and all of its
11   affiliates, employees, agents, officers, directors, attorneys, successors, and assigns, and all those acting
12   on behalf of or in active concert or participation with any of them, from further acts of infringement
13   and unfair competition;
14           C.     Actual damages suffered as a result of Ford’s unlawful conduct, in an amount to be
15   proved at trial, as well as all pre-judgment and post-judgment interest, at the maximum rate permitted
16   law;
17           D.     Reasonable funds for future corrective advertising;
18           E.     An accounting of Ford’s profits;
19           F.     A judgment trebling any damages award;
20           G.     Punitive damages;
21           H.     Restitutionary relief against Ford and in favor of Cruise and GM, including
22   disgorgement of any wrongfully obtained profits and any other appropriate relief;
23           I.     Costs of suit and reasonable attorneys’ fees; and
24           J.     Any other remedy to which Cruise and GM may be entitled in law or equity.
25

26

27

28
                                              -20-                     Case No. 3:21-CV-05685
            COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                  COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
           Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 21 of 23



     DATED: July 23, 2021                QUINN EMANUEL URQUHART &
 1
                                         SULLIVAN, LLP
 2

 3
                                          By /s/ Margret M. Caruso
 4                                          Diane M. Doolittle
 5                                          Margret M. Caruso
                                            Attorneys for Plaintiffs Cruise LLC and GM
 6                                          Cruise Holdings LLC

 7
     DATED: July 23, 2021                KIRKLAND & ELLIS LLP
 8

 9

10                                        By /s/ Dale Cendali
                                            Dale Cendali
11
                                            Diana Torres
12                                          Attorneys for Plaintiff General Motors LLC

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -21-                     Case No. 3:21-CV-05685
         COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
               COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
              Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 22 of 23



                                          DEMAND FOR JURY TRIAL
 1

 2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Cruise respectfully demands a

 3   trial by jury on all issues triable by jury.
 4

 5
     DATED: July 23, 2021                           QUINN EMANUEL URQUHART &
 6                                                  SULLIVAN, LLP

 7

 8                                                   By /s/ Margret M. Caruso
 9                                                     Diane M. Doolittle
                                                       Margret M. Caruso
10                                                     Attorneys for Plaintiffs Cruise LLC and GM
                                                       Cruise Holdings LLC
11
     DATED: July 23, 2021                           KIRKLAND & ELLIS LLP
12

13

14                                                   By /s/ Dale Cendali
                                                       Dale Cendali
15
                                                       Diana Torres
16                                                     Attorneys for Plaintiff General Motors LLC

17

18

19

20

21

22

23

24

25

26

27

28
                                            -22-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
             Case 3:21-cv-05685 Document 1 Filed 07/23/21 Page 23 of 23



                                             ATTESTATION
 1
            I, Dale Cendali, am the ECF user whose ID and password are being used to file the above
 2

 3   document. In compliance with Local Rule 5-4, I hereby attest that Diane Doolittle and Margret

 4   Caruso have concurred in the filing of the above document.
 5

 6                                                      /s/ Dale Cendali
 7                                                      Dale Cendali

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -23-                     Case No. 3:21-CV-05685
          COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE DESIGNATION OF ORIGIN;
                COMMON LAW TRADEMARK INFRINGEMENT; AND UNFAIR COMPETITION
